PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,195,509
Issue Date: 24 Nov 2015
Application No. 12/984,646
Filing or 371(c) Date: 5 Jan 2011



:	
:         DECISION ON PETITION
:
:

This is a response to the petition under 37 CFR 1.182, filed August 6, 2020, to expunge information from the application file for the above identified patent.  This is also a response to the petition under 37 CFR 1.182, filed August 6, 2020, to expedite consideration of the petition to expunge.

The petitions are granted.

The requirements of 37 CFR 1.182 to expedite the petition to expunge have been satisfied.  Accordingly, the request to expunge information has been processed promptly.

Petitioner requests the expungement of an assignment document submitted as an attachment to a Statement under 37 CFR 3.73(c) on November 11, 2019.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure, may be expunged from an application.  As set forth in MPEP 724.05 I for information that should have been submitted pursuant to MPEP 724.02, a petition under 37 CFR 1.59 must contain:

(A) a clear identification of the information to be expunged without disclosure of the details thereof; 
(B) a clear statement that the information to be expunged is trade secret material, proprietary material, and/or subject to a protective order, and that the information has not been otherwise made public; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) a statement that the petition to expunge is being submitted by, or on behalf of, the party in interest who originally submitted the information; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) the fee as set forth in 37 CFR 1.17(g)  for a petition under 37 CFR 1.59(b). 

Items A-E have been satisfied.  Also, the document is not material to patentability.  Since the petition presents a showing that justifies the expungement in a patented application file, the assignment document will be expunged from the application as requested.  

As a condition of this favorable treatment, petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application. 

Petitioner should note that an expungement in a patented file only relates to files under the USPTO’s authority, and would not involve the appearance of the document elsewhere in the public domain.  Also, this decision only applies to the application record, and does not relate to matters involving the assignment records.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions